 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE RODRIGUEZ,                                   No. 1:19-cv-01118-AWI-JDP
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR THE CANCELLATION OF THE
13           v.                                         FILING FEE AND THE ORDER
                                                        DIRECTING PAYMENT
14    DIAZ, et al.,
                                                        ECF No. 13
15                       Defendants.
16

17          Plaintiff Jose Rodriguez is a state prisoner proceeding without counsel in this now-closed

18   civil rights action. On February 3, 2020, plaintiff filed a notice of voluntary dismissal under

19   Federal Rule of Civil Procedure 41(a)(1)(A). ECF No. 10. The case was closed on February 10.

20   ECF No. 12. However, plaintiff has now filed a motion requesting that we cancel the filing fee

21   and the order directing payment. ECF No. 13.

22          The relevant statutory requirement is clear: “if a prisoner brings a civil action or files an

23   appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” 28

24   U.S.C. § 1915(b)(1). The requirement is triggered by bringing an action, not by continuing one.

25   See Malone v. Miller-Stout, No. C08-5375BHS, 2008 WL 4154561, at *1 (W.D. Wash. Sept. 2,

26   2008) (“The court is not aware of any authority for the proposition that the fee is not collected on

27   cases where the plaintiff voluntarily dismisses the action prior to service.”). Because we have no

28   authority to override a statutory command, plaintiff’s motion is denied.
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    March 24, 2020
 4                              UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                2
